Exhibit 10.2

 

FIFTH AMENDMENT TO LEASE

 

THIS FIFTH AMENDMENT TO LEASE (the “Amendment”), is made and entered into as of
the 17th day of December, 2012, by and between ROBERTS PROPERTIES RESIDENTIAL,
L.P. (“Landlord”), and ROBERTS PROPERTIES CONSTRUCTION, INC. (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, by Lease dated March 27, 2006 (the “Lease”), Landlord leased to Tenant
approximately 1,542 rentable square feet on the third (3rd) floor of the office
building located at 450 Northridge Parkway, Atlanta, Georgia 30350 (the “Office
Building”) being Suite 301 (the “Premises”), as more particularly described in
the Lease;

 

WHEREAS, the parties desire to amend the Lease to reflect an extension of the
term and to amend certain other terms and provisions as hereinafter provided.

 

NOW, THEREFORE, for and in consideration of the sum of Ten and 00/100 Dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby covenant and agree as
follows:

 

1.                                      Terms.  All terms used herein and noted
by their initial capitalization shall have the meanings set forth in the Lease
unless set forth herein to the contrary.  The foregoing Recitals are true and
correct and incorporated into the Lease as if fully set forth therein.

 

2.                                      Premises:  The Premises shall be 1,920
square feet and Tenant’s Proportionate Share of Common Operating Expenses shall
be increased to 5.07%.

 

3.                                      Extension of Term.  The term is hereby
extended for (12) twelve months so that the expiration date of the Term shall be
December 31, 2013.

 

4.                                      Base Rent.  Effective as of January 1,
2013, the Annual Base Rent for the Premises shall be THIRTY-TWO THOUSAND SIX
HUNDRED FORTY AND 00/100 DOLLARS ($32,640.00) or $17.00 per square foot on the
1,920 square feet leased by Tenant.  The Annual Base Rent is payable in equal
monthly installments of TWO THOUSAND SEVEN HUNDRED TWENTY AND 00/100 DOLLARS
($2,720.00).   Notwithstanding the foregoing, the Annual Base Rent for the
Premises shall not exceed 1.50% of Landlord’s gross income from rents from real
property, gain from the disposition of real property, dividends, interest and
gains from the dispositions of stock and securities.

 

5.                                      Tenant Option.  So long as this Lease is
in full force and effect and Tenant is not in default beyond applicable notice
and cure periods in the performance of any of the covenants or terms and
conditions of this Lease at the time of notification to Landlord or at the time
of commencement of the Extension Term, as that term is hereinafter defined,
Tenant shall have the option to extend the Lease Term for one year (the
“Extension Term”), at the Prevailing Market Rate (as hereinafter defined).  
Tenant shall provide Landlord with written notice three (3) months prior to
expiration of the Lease Term of its desire to extend the Lease Term of the
Lease.  Landlord shall provide Tenant with a written proposal setting forth its
determination of the Prevailing Market Rate to extend the Lease Term of this
Lease within thirty (30) days of such notice.  Tenant shall have ten (10) days
from its receipt of Landlord’s proposal to either accept such proposal or to not
extend the Lease Term of the Lease.  The ‘Prevailing Market Rate” shall mean the
then prevailing market rate for lease renewals in the Office Building and in
similar buildings in the vicinity  of the Office Building comparable to the
Lease and the Premises, which shall be determined by Landlord in its sole and
absolute discretion.  If Landlord and

 

--------------------------------------------------------------------------------


 

Tenant are unable to reasonably agree upon the Prevailing Market Rate within
such 10-day period after Tenant’s receipt of Landlord’s proposal, then Tenant’s
exercise of the Extension Option shall be null and void and of no further force
and effect.

 

6.                                      Sale of Office Building.  Should the
Office Building be sold by Landlord, Tenant agrees to vacate the Premises within
six (6) months of the closing of the sale or to negotiate a new lease with the
Buyer of the Office Building.

 

7.                                      Offer/Execution. This Amendment is
submitted to Tenant on the understanding that it will not be considered an offer
and will not bind Landlord in any way until Tenant has executed and delivered
this Amendment to Landlord and Landlord has accepted all terms therein and has
executed the same.  This Amendment may be executed and delivered by original
signature, PDF or facsimile, and in one or more counterparts, each of which will
be deemed to be an original copy of this Amendment and all of which, when taken
together, will be deemed to constitute one and the same agreement.

 

8.                                      Ratification.  The parties herby ratify
and confirm that during 2012, the Annual Base Rent for the Premises was limited
to 1.50% of Landlord’s gross income from rents from real property, gain from the
disposition of real property, dividends, interest and gains from the
dispositions of stock and securities.

 

9.                                      Effect.  Except as expressly stated
herein, all other terms and conditions of the Lease shall remain in full force
and effect.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment to
Lease under seal as of the date first above written.

 

LANDLORD:

 

TENANT:

 

 

 

ROBERTS PROPERTIES RESIDENTIAL,
L.P., a Georgia limited partnership

 

ROBERTS PROPERTIES
CONSTRUCTION, INC., a Georgia
corporation

By:

 Roberts Realty Investors, Inc., a

 

 

 

 

Georgia corporation, its general

 

By:

/s/ Anthony Shurtz

 

partner

 

Name:

Anthony Shurtz

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ Charles R. Elliott

 

 

 

 

Name:

Charles R. Elliott

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

2

--------------------------------------------------------------------------------